Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 1 of 9




             EXHIBIT 5
       Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 2 of 9


From:           Rupert, Jeffrey (ATG)
To:             Sprung, Jeff (ATG); Beneski, Kristin (ATG); Jones, Zach (ATG); Williams, Jennah (ATG)
Subject:        FW: Commonwealth v. Defense Distributed
Date:           Monday, August 27, 2018 8:09:07 AM


 
 
From: Chad Flores <Cflores@beckredden.com>
Sent: Monday, August 27, 2018 7:28 AM
To: Goldman, Jonathan Scott <jgoldman@attorneygeneral.gov>
Cc: 'Miller, Jonathan (AGO)' <jonathan.miller@state.ma.us>; Rupert, Jeffrey (ATG)
<JeffreyR2@ATG.WA.GOV>; Romano, Karen M. <kromano@attorneygeneral.gov>; Bowers, Todd
(ATG) <ToddB@ATG.WA.GOV>; Andrew Bruck <Andrew.Bruck@njoag.gov>; 'Jeremy Feigenbaum'
<Jeremy.Feigenbaum@njoag.gov>; Donahue, III, James A. <jdonahue@attorneygeneral.gov>;
DeLone, J. Bart. <jdelone@attorneygeneral.gov>; Kovatis, Stephen R.
<skovatis@attorneygeneral.gov>; Sulcove, Lauren E. <lsulcove@attorneygeneral.gov>; 'Doug Gould'
<dgould@pmrbm.com>
Subject: Re: Commonwealth v. Defense Distributed

Jonathan,

At your earliest convenience, please study the video again. It’s been changed to omit the
expressions that may have been your cause for concern. Naturally, the change does not entail
any admission of wrongdoing. In light of the busy days ahead and unless you say otherwise,
I’ll assume that this moots the need to pursue a completely detailed discussion of this matter.

______________________
Chad Flores
Partner • Beck Redden LLP
cflores@beckredden.com
(713) 951-6268 office
(512) 589-7620 mobile


From: Chad Flores <Cflores@beckredden.com>
Date: Saturday, August 25, 2018 at 6:26 AM
To: "Goldman, Jonathan Scott" <jgoldman@attorneygeneral.gov>
Cc: "'Miller, Jonathan (AGO)'" <jonathan.miller@state.ma.us>, "Rupert, Jeffrey (ATG)"
<JeffreyR2@ATG.WA.GOV>, "Romano, Karen M." <kromano@attorneygeneral.gov>,
"'Bowers, Todd (ATG)'" <ToddB@ATG.WA.GOV>, Andrew Bruck
<Andrew.Bruck@njoag.gov>, 'Jeremy Feigenbaum' <Jeremy.Feigenbaum@njoag.gov>,
"Donahue, III, James A." <jdonahue@attorneygeneral.gov>, "DeLone, J. Bart."
<jdelone@attorneygeneral.gov>, "Kovatis, Stephen R." <skovatis@attorneygeneral.gov>,
"Sulcove, Lauren E." <lsulcove@attorneygeneral.gov>, Doug Gould <dgould@pmrbm.com>
Subject: Re: Commonwealth v. Defense Distributed

Jonathan,

I’ve received your e-mail and am studying the matter with all due haste. Rest assured that I’ll
       Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 3 of 9


respond with a full report just as soon as I have one. If you could forward me the transcript
you’re citing, I’d appreciate that.

______________________
Chad Flores
Partner • Beck Redden LLP
cflores@beckredden.com
(713) 951-6268 office
(512) 589-7620 mobile


From: "Goldman, Jonathan Scott" <jgoldman@attorneygeneral.gov>
Date: Friday, August 24, 2018 at 4:35 PM
To: Doug Gould <dgould@pmrbm.com>, Chad Flores <Cflores@beckredden.com>
Cc: "'Miller, Jonathan (AGO)'" <jonathan.miller@state.ma.us>, "Rupert, Jeffrey (ATG)"
<JeffreyR2@ATG.WA.GOV>, "Romano, Karen M." <kromano@attorneygeneral.gov>,
"'Bowers, Todd (ATG)'" <ToddB@ATG.WA.GOV>, Andrew Bruck
<Andrew.Bruck@njoag.gov>, 'Jeremy Feigenbaum' <Jeremy.Feigenbaum@njoag.gov>,
"Donahue, III, James A." <jdonahue@attorneygeneral.gov>, "DeLone, J. Bart."
<jdelone@attorneygeneral.gov>, "Kovatis, Stephen R." <skovatis@attorneygeneral.gov>,
"Sulcove, Lauren E." <lsulcove@attorneygeneral.gov>
Subject: RE: Commonwealth v. Defense Distributed
Resent-From: Proofpoint Essentials <do-not-reply@proofpointessentials.com>
Resent-To: <cflores@beckredden.com>
Resent-Date: Friday, August 24, 2018 at 4:29 PM

         Assume you saw that we filed the Joint Report, Chad and Doug.  But I write about a more
urgent issue.
 
         We just  became aware that Defense Distributed sent an email to its listserv this morning
containing a link to a video (https://youtu.be/5BqlXIlkSoA).  In that video, Defense Distributed asks
others to host its 3D gun files because courts have prevented it from doing so, itself.  I assume, as
counsel, you were and are unaware of this.  Now you are.  We respectfully request that you advise
your clients to promptly take down the video and cease any and all efforts to have others host these
files.  
 
         It is my understanding that, broadly speaking, your clients have made representations to the
courts in which legal matters are pending that they would no longer make these files available (in PA
and NJ) and that the nationwide injunction prevents them from making such files available anywhere
nationwide.  Actively soliciting others to host the same files plainly violates these promises and
representations. 
 
         For example, in Pennsylvania, Defense Distributed represented to the Court that it
“block[ed] all challenged information from being accessed in Pennsylvania.”  Doc 20, attached.
 During the hearing, counsel texted Mr. Wilson, who agreed to implement the agreed-to remedy
that night:
 
                  THE COURT: And in the mean time, Mr. Blackman, your client is
       Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 4 of 9


                going to keep this stuff, as you’ve described, off the internet, as far
                as Pennsylvania is concerned. Is that right?
                 
                MR. BLACKMAN: Yes. I actually texted my client while I was on the
                phone with you, Judge. He replied back, and we’ll do it right away.
                So, as soon as they can do it, it’s going to be done tonight. 
 
Tr. 11: 11-22 (Doc. No. 17).
 
         That conversation culminated, on the transcript, as follows:
 
                  THE COURT: …And Mr. Blackman, your client agrees to continue to
                  keep this stuff off the internet in Pennsylvania, and not post new
                  stuff, until we have -- until we hold a motion -- until we hold a
                  hearing for a preliminary injunction, and until I rule on it. Is that
                  right?
                   
                  MR. BLACKMAN: Yes, Your Honor, absolutely.
 
Tr. 17: 6-11 (Doc. No. 17).
 
         Later, Doug, as counsel to Defendants, you represented to the PA Court that the Nationwide
TRO Order in the WA Court “has the legal effect of a takedown order” in PA (and beyond).  Doc 21
(attached).   
 
         In light of these representations, we hope you will agree that your clients’ efforts to have
others post the 3D guns that they promised were taken down and would no longer be made
available in PA, NJ or nationally are improper and should cease immediately.
 
         Kindly confirm as soon as possible that your clients will immediately take down the video
from YouTube and cease any and all efforts to have others host these files. 
 
         Should you and/or your clients have any other position on this issue, please advise promptly.
 
Thanks and have a good weekend,
 
Jonathan
 
 
Jonathan Scott Goldman
Executive Deputy Attorney General
Civil Law Division
Pennsylvania Office of Attorney General
Strawberry Square, 15th Floor
Harrisburg, PA  17120
       Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 5 of 9


 
jgoldman@attorneygeneral.gov
Telephone: 717-787-8058
Facsimile: 717-772-4526
 
From: Goldman, Jonathan Scott
Sent: Friday, August 24, 2018 2:53 PM
To: 'Doug Gould' <dgould@pmrbm.com>; Chad Flores <Cflores@beckredden.com>
Cc: DeLone, J. Bart. <jdelone@attorneygeneral.gov>; Donahue, III, James A.
<jdonahue@attorneygeneral.gov>; Kovatis, Stephen R. <skovatis@attorneygeneral.gov>; Romano,
Karen M. <kromano@attorneygeneral.gov>; Sulcove, Lauren E. <lsulcove@attorneygeneral.gov>
Subject: RE: Commonwealth v. Defense Distributed

This works, Doug and Chad.  We’ll sign for you and file today.
 
Thanks and have a great weekend,
 
Jonathan
 
Jonathan Scott Goldman
Executive Deputy Attorney General
Civil Law Division
Pennsylvania Office of Attorney General
Strawberry Square, 15th Floor
Harrisburg, PA  17120
 
jgoldman@attorneygeneral.gov
Telephone: 717-787-8058
Facsimile: 717-772-4526
 
From: Doug Gould [mailto:dgould@pmrbm.com]
Sent: Friday, August 24, 2018 11:32 AM
To: Chad Flores <Cflores@beckredden.com>
Cc: Goldman, Jonathan Scott <jgoldman@attorneygeneral.gov>; DeLone, J. Bart.
<jdelone@attorneygeneral.gov>; Donahue, III, James A. <jdonahue@attorneygeneral.gov>; Kovatis,
Stephen R. <skovatis@attorneygeneral.gov>; Romano, Karen M. <kromano@attorneygeneral.gov>;
Sulcove, Lauren E. <lsulcove@attorneygeneral.gov>
Subject: Re: Commonwealth v. Defense Distributed

Jonathan-

Please find attached our draft joint report for filing today. It is vetted on this side, I authorize
you to sign my signature for filing unless you have proposed changes.
Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 6 of 9


On Aug 24, 2018, at 11:18 AM, Chad Flores <Cflores@beckredden.com> wrote:

Jonathan,

Thanks for the quick reply. I’ll be the lead counsel in PA, and am aiming to make
an appearance official in the next few days. But of course, please do continue to
include both Doug an me in talks to ensure a smooth line of communication.

If the federal district court in Washington continues the TRO as a preliminary
injunction, you’re right to understand that Doug’s August 2 letter represents our
position about its effect. And of course, if that court does something materially
different, we’ll be at your disposal to clarify anything in need of attention.

We’ll be glad to send over a proposed status report to file today. Perhaps since
we’ll be drawing it up, y’all can do the job of filing it.

______________________
Chad Flores
Partner • Beck Redden LLP
cflores@beckredden.com
(713) 951-6268 office
(512) 589-7620 mobile


From: "Goldman, Jonathan Scott" <jgoldman@attorneygeneral.gov>
Date: Friday, August 24, 2018 at 10:09 AM
To: Doug Gould <dgould@pmrbm.com>, Chad Flores
<Cflores@beckredden.com>
Cc: "DeLone, J. Bart." <jdelone@attorneygeneral.gov>, "Donahue, III, James A."
<jdonahue@attorneygeneral.gov>, "Goldman, Jonathan Scott"
<jgoldman@attorneygeneral.gov>, "Kovatis, Stephen R."
<skovatis@attorneygeneral.gov>, "Romano, Karen M."
<kromano@attorneygeneral.gov>, "Sulcove, Lauren E."
<lsulcove@attorneygeneral.gov>
Subject: RE: Commonwealth v. Defense Distributed
Resent-From: Proofpoint Essentials <do-not-reply@proofpointessentials.com>
Resent-To: <cflores@beckredden.com>
Resent-Date: Friday, August 24, 2018 at 10:01 AM

I was thinking about that this morning, Doug.  The actual Order (attached) directed us
to file a joint report “at the conclusion of the Western District of Washington’s
preliminary injunction hearing.”  That was Wednesday.  Though we are waiting for the
WA Court’s expected Order on Monday, we should probably file a short status report in
the interim.  Would you be able to draft something?
 
Separately, I am out of the office on vacation next week and (unless truly necessary)
will be unavailable. I am assuming that, if WA continues the TRO as a PI, your client will
take the same position in this matter as you articulated before, that the WA Order “has
the legal effect of a takedown order” in Pennsylvania and, presumably, nationally. See
Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 7 of 9


attached.  If that is not the case, please advise.  Of course, if WA removes the TRO and
denies the PI, we may have to plot a different course.
 
Last, in terms of lead counsel in the PA matter, will that be you, Chad?  Are you
planning to enter your appearance or will someone else be planning to do so?  If no
lead counsel has been identified, Doug, are you prepared to move forward before the
PA Court on your own?
 
Thanks so much,
 
Jonathan
 
Jonathan Scott Goldman
Executive Deputy Attorney General
Civil Law Division
Pennsylvania Office of Attorney General
Strawberry Square, 15th Floor
Harrisburg, PA  17120
 
jgoldman@attorneygeneral.gov
Telephone: 717-787-8058
Facsimile: 717-772-4526
 
From: Doug Gould [mailto:dgould@pmrbm.com] 
Sent: Friday, August 24, 2018 10:43 AM
To: Goldman, Jonathan Scott <jgoldman@attorneygeneral.gov>; Chad Flores
<Cflores@beckredden.com>
Subject: Commonwealth v. Defense Distributed

Dear Jonathan-

I am sure you have been tracking the Seattle PI hearing. It is my understanding
the Seattle Court will be ruling on the PI next Monday. I wanted to have our
ducks in a row for the joint report when the order arrives.

I will be traveling on Monday morning. Best bet will be to reach me on my cell
(610) 209-3042 next week as I will not be in the office. I also have a protracted
hearing on Wednesday morning in the event any telephone conferences need to be
scheduled for that day. I would suspect being free after 2 p.m.

In the event of any issues while I am not available, I have copied Chad Flores on
this email. Chad is Defense Distributed's lead counsel in Seattle. He can handle
any issues in a pinch.

I have attached a draft of the joint report, please let me know if you think any
changes are necessary.
        Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 8 of 9



       Very truly yours,

       Douglas T. Gould, Esq.

       Bello, Reilley, McGrory & DiPippo, P.C.
       144 E. DeKalb Pike, Ste. 300
       King of Prussia, PA  19406
       Phone (610) 992-1300
       Fax: (610) 992-1505
       dgould@pmrbm.com
       _______________________________________________

       BELLO, REILLEY, McGRORY & DIPIPPO, PC
       ------------------- ATTORNEYS AT LAW---------------------
       _______________________________________________

       This e-mail contains PRIVILEGED AND CONFIDENTIAL INFORMATION intended only for the use
       of the Individual(s) named above.  If you are not the intended recipient of this e-mail or the
       employee or agent responsible for delivering this to the intended recipient, you are hereby notified
       that any dissemination or copying of this email is strictly prohibited.  If you have received this e-mail
       in error, please immediately notify us by telephone at (610) 992-1300.




                                      Click here to report this email as spam.

       The information transmitted is intended only for the person or entity to whom it is
       addressed and may contain confidential and/or privileged material.  Any use of this
       information other than by the intended recipient is prohibited. If you receive this
       message in error, please send a reply e-mail to the sender and delete the material from
       any and all computers.  Unintended transmissions shall not constitute waiver of any
       applicable attorney-client or any other applicable privilege. PA-OAG

                    This message has been scanned for malware by Websense.www.websense.com


Very truly yours,

Douglas T. Gould, Esq.

Bello, Reilley, McGrory & DiPippo, P.C.
144 E. DeKalb Pike, Ste. 300
King of Prussia, PA  19406
Phone (610) 992-1300
Fax: (610) 992-1505
dgould@pmrbm.com
_______________________________________________

BELLO, REILLEY, McGRORY & DIPIPPO, PC
------------------- ATTORNEYS AT LAW---------------------
_______________________________________________

This e-mail contains PRIVILEGED AND CONFIDENTIAL INFORMATION intended only for the use of
        Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 9 of 9


the Individual(s) named above.  If you are not the intended recipient of this e-mail or the employee or agent
responsible for delivering this to the intended recipient, you are hereby notified that any dissemination or copying
of this email is strictly prohibited.  If you have received this e-mail in error, please immediately notify us by
telephone at (610) 992-1300.
